Citation Nr: 0119898	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  00-21 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1949 to 
October 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2000 
rating decision by the Columbia, South Carolina RO, which 
denied service connection for tinnitus.  The Board notes that 
the veteran was scheduled for a hearing before the Board in 
Washington, D.C. in July 2001; however, he failed to report 
to the hearing.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for tinnitus.  He maintains that his 
tinnitus is the result of noise exposure-specifically, 
mortar fire, explosives, and small arms fire-and a 
concussion sustained during service.

Service personnel records note that the veteran served in 
Korea from September 1950 to August 1951.  The veteran's 
Certificate of Discharge notes that the veteran's military 
occupational specialty was a mortar gunner. 

Furthermore, the Board notes that the veteran's service 
medical records are negative for any complaints of tinnitus.  
In December 1997 the veteran underwent a VA audiological 
examination in conjunction with a hearing loss claim.  During 
this examination the veteran had complaints of periodic 
bilateral tinnitus since 1951; however, no objective findings 
or diagnosis of tinnitus was reported.  Additionally, in 
August 2000, the veteran underwent another VA audiological 
examination in conjunction with the present appeal.  The 
veteran had complaints of constant tinnitus on the right 
side; however, no objective findings or diagnosis of tinnitus 
was reported.  Therefore, the Board deems it necessary for 
the veteran to undergo another VA audiological examination to 
determine the nature and etiology of any currently diagnosed 
tinnitus. 

The Board observes that, to date, VA has not considered the 
application of either 38 U.S.C.A. § 1154(b) (West 1991) or 
38 C.F.R. § 3.304(d) (2000) in this case.  Consequently, in 
light of the above evidence that the veteran engaged in 
combat, the RO, on remand, must specifically consider that 
law and regulation.  See Dambach v. Gober, 223 F.3d 1376 
(Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996). 

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999),  withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from VA, as well as from 
any other source(s) or facility(ies) 
identified by the veteran.  If any 
requested records are not available, that 
fact should be noted in the claims file, 
and the veteran and his representative 
should be so notified.

3.  The RO should schedule the veteran for 
a VA audiological examination in order to 
ascertain the nature and etiology of his 
tinnitus, if demonstrated.  The examiner 
should thoroughly review the claims folder 
and a copy of this Remand prior to 
examination, and, express an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed tinnitus 
resulted from the veteran's noise exposure 
and concussion received during service.  
The examiner should provide supporting 
rationale for all opinions expressed. 

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

5.  Following completion of all requested 
development, the RO should again review 
the veteran's claim for service connection 
for tinnitus in the light of all evidence 
of record and the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) regarding combat veterans.  If 
action taken remains adverse to the 
veteran, the RO should provide the veteran 
and his representative a supplemental 
statement of the case, containing a 
recitation of all relevant evidence and a 
citation to the relevant law and 
regulations, and a statement of the 
reasons for action taken.  A reasonable 
period of time should be provided for 
response. 

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	John Fussell
	Acting Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


